Case 1:05-md-01720-MKB-JO Document 7672 Filed 09/03/19 Page 1 of 1 PageID #: 112257




                                                      September 3, 2019



    The Honorable Margo K. Brodie                     The Honorable James Orenstein
    United States District Court                      United States District Court
    Eastern District of New York                      Eastern District of New York
    225 Cadman Plaza East                             225 Cadman Plaza East
    Brooklyn, NY 11201                                Brooklyn, NY 11201


                             RE: In re Payment Card Interchange Fee and Merchant Discount
                                 Antitrust Litigation, No. 05-md-01720 (E.D.N.Y.) (MKB) (JO)

   Dear Judge Brodie and Judge Orenstein:

           On behalf of the 7-Eleven Plaintiffs and Defendants, we write to advise the Court that the
   7-Eleven Plaintiffs and Defendants are discussing a potential resolution to the 7-Eleven
   Plaintiffs’ objection, dated July 23, 2019, ECF No. 7570, to the Class Settlement Agreement.
   We respectfully request a one-day extension of time until tomorrow, September 4, 2019, for
   Defendants to respond to the 7-Eleven Plaintiffs’ objection.

                                                  Respectfully submitted,



    /s/ Jeffrey I. Shinder             /s/ Kenneth A. Gallo           /s/ Robert J. Vizas

    On behalf of the 7-Eleven          On behalf of Defendants        On behalf of Defendants
    Plaintiffs
